STATE OF MICHIGAN

                            COURT OF APPEALS



MARIA PERKINS,                                                        UNPUBLISHED
                                                                      March 28, 2017
               Plaintiff-Appellant,

v                                                                     No. 330369
                                                                      Wayne Circuit Court
CITY OF DETROIT,                                                      LC No. 14-016224-NF

               Defendant-Appellee.


Before: M. J. KELLY, P.J., and MURPHY and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Plaintiff, Maria Perkins, appeals as of right the trial court’s order granting summary
disposition in favor of defendant, City of Detroit (the city), in this action by plaintiff seeking no-
fault personal protection insurance benefits, commonly referred to as PIP benefits, arising out of
injuries allegedly incurred as a passenger on a city bus when the bus was involved in an accident.
The trial court ruled that under the one-year statute of limitations in MCL 500.3145(1), plaintiff
failed to commence an action for PIP benefits against the city, which was self-insured for
purposes of city vehicles, within one year of the accident. The trial court further ruled that MCL
500.3145(1)’s notice-of-injury exception to the standard one-year limitations period, which
exception creates a different one-year limitations period tied to the most recent loss and
implicates the one-year-back rule in the statute, was not triggered. The court reached this
conclusion on the basis of its finding that the city did not receive a written notice of injury within
one year of the accident in a form and manner envisioned by MCL 500.3145(1). Plaintiff’s
position was that a city crash investigation on the day of the accident generated a written report
that included all of the information necessary to satisfy the notice-of-injury provision in MCL
500.3145(1), i.e., plaintiff’s name and address and the time, place, and nature of her injuries.
Plaintiff further contended that she had filed an application for PIP benefits with the Michigan
Assigned Claims Facility (MACF), MCL 500.3171 et seq., and not the city, within one year of
the accident, given the city’s bankruptcy filing and the associated automatic stay that barred any
action against the city. Plaintiff argued that under federal law the bankruptcy and automatic stay
tolled the one-year statute of limitations in MCL 500.3145(1) and rendered plaintiff’s complaint
timely. Additionally, plaintiff maintained that, after the MACF denied her claim for PIP benefits




                                                 -1-
and instructed her to file a claim with the city,1 plaintiff’s attorney sought advice from city
counsel and was instructed to submit an application for PIP benefits to the city. Plaintiff’s
counsel then submitted to the city the application that had been sent to the MACF, and the city
rejected it. On appeal, plaintiff essentially raises the same issues as posited below, claiming that
the city’s written report sufficed to satisfy the notice-of-injury provision in MCL 500.3145(1)
and that the automatic stay arising from the city’s bankruptcy filing tolled the one-year
limitations period. We affirm.

        A report generated by the Detroit Fire Department – EMS Division (hereafter EMS
report) indicated that on June 11, 2013, there had been a motor vehicle accident, that a bus
traveling less than ten miles an hour had been side-swiped by a vehicle traveling about five miles
an hour, that plaintiff had been a passenger on the bus, that plaintiff was found by emergency
personnel on a nearby street corner, that plaintiff, who was ambulatory, complained of neck and
back pain, and that plaintiff was transported to Detroit Receiving Hospital for care. Plaintiff
claims in her brief that, as the accident transpired, she was “thrown forward with full force
striking her body and aggravating a prior back injury that was still healing.”2 The EMS report
noted the following information: plaintiff’s various vital signs and physical status; the specific
care dispensed by EMS personnel; plaintiff’s age, gender, race, address, phone number, social
security number, and driver’s license number; and information concerning the location of the
accident.

        A report was also prepared by a city inspector with respect to an investigation of the
accident (hereafter investigation report).3 The investigation report, which was finalized a couple
of hours after the accident, contained a description of the accident along with myriad information
concerning the bus, the driver, the conditions, the time and place of the accident, and the
witnesses. The investigation report additionally had a section identifying the persons claiming
injury as a result of the accident, including plaintiff, listing her address, phone number, and the




1
  We note that the claim for PIP benefits was submitted to the MACF with about one week
remaining on the one-year period following the accident and that the denial notice was sent to
plaintiff after the one-year period had elapsed.
2
  The EMS report reflected that a spine board and stretcher were employed in moving plaintiff at
the scene and hospital.
3
    The full title of the document, in various size characters, was as follows:
                                     CITY OF DETROIT
                             DEPARTMENT OF TRANSPORTATION
                          TRANSPORTATION OPERATIONS DIVISION
                           SERVICE INSPECTOR ACCIDENT REPORT




                                                   -2-
nature of her alleged injury, i.e., a “neck” injury.4 We can safely conclude that plaintiff had
communicated this information to the inspector or an agent for purposes of preparation of the
investigation report.

        On December 22, 2014, plaintiff filed the instant action against the city, alleging
negligence resulting in serious impairment of a body function and permanent serious
disfigurement, a claim for PIP benefits, and a request for declaratory relief with respect to
various issues, including the applicability of MCL 500.3145(1), given that the city had “filed
bankruptcy and [plaintiff’s] claim ha[d] been subject to the automatic stay under the Federal
Bankruptcy Code.”

        On June 12, 2015, the city filed a motion for summary disposition pursuant to MCR
2.116(C)(7) and (8), indicating that plaintiff had filed a complaint for PIP benefits on December
22, 2014, for an accident that occurred on June 11, 2013, that plaintiff had submitted an
application for PIP benefits, dated June 2, 2014, to the MACF, that by correspondence dated July
16, 2014, plaintiff was informed by the MACF that she was ineligible to receive benefits through
the MACF and that she needed to file her claim with the city, and that on October 6, 2014,
approximately 15 months after the accident, plaintiff’s attorney submitted an email to the city,
with the MACF application attached, requesting PIP benefits.5 Therefore, according to the city,
plaintiff failed to comply with MCL 500.3145(1) by not filing the lawsuit against, nor serving a
notice-of-injury upon, the city within one year of the accident, thereby entitling the city to
summary dismissal of the PIP claim.

        On July 6, 2015, the city filed a supplement to its motion for summary disposition,
contending that the city had filed a Chapter 9 petition for bankruptcy protection on July 18, 2013,
that on November 21, 2013, the United States Bankruptcy Court for the Eastern District of
Michigan, Southern Division, issued an order establishing a deadline of February 21, 2014, for
filing a proof of claim to preserve any and all claims against the city, that on February 24 and
June 16, 2015, the city notified plaintiff “that her No-Fault Tort claim was barred for failure to
file a bankruptcy proof of claim by February 21, 2014[,]” and that plaintiff’s suit should
therefore be dismissed in its entirety because the court lacked jurisdiction and there were no
genuine issues of material fact. The city supported its supplemental brief with documentary
evidence.


4
 Plaintiff states that the police department responded to the accident, but no police report was
ever made available to plaintiff. The city notes that a State of Michigan UD-10 Traffic Crash
Report, “even if there was one,” would not suffice in providing notice of injury under MCL
500.3145(1). The parties attached sample blank UD-10 reports; however, the record does not
contain a filled-out UD-10 or police report pertaining to the accident.
5
 All of these assertions were supported by documentary evidence submitted by the city and are
not really in dispute. In the email by plaintiff’s counsel to the city, he stated that he had filed an
application with the MACF instead of the city because he “presumed there would not be PIP
coverage immediately available due to the Automatic Stay barring claims against the City.”



                                                 -3-
         On July 20, 2015, plaintiff filed her response to the city’s motion for summary
disposition. Plaintiff maintained that the reason an application for PIP benefits was filed with the
MACF was because the city “had filed for bankruptcy and it was clear that medical treatment
that Plaintiff required would not be timely paid by [the city] and so Plaintiff was effectively a de
facto uninsured accident victim.” Plaintiff noted that the bankruptcy filing had resulted in an
automatic stay, barring efforts against the city to pursue a claim. Further, plaintiff argued that
the written notice-of-injury provision in MCL 500.3145(1) had effectively been satisfied via
preparation of the investigation report by an agent of the city. Plaintiff did not proffer any
arguments in connection to the city’s supplemental brief that spoke of plaintiff’s alleged failure
to file a proof of claim with the bankruptcy court.

        On July 21, 2015, a stipulated order was entered dismissing plaintiff’s negligence claim
against the city. On August 10, 2015, the city filed a reply to plaintiff’s response to the city’s
motion for summary disposition. The city argued that plaintiff’s no-fault claim was barred under
MCL 500.3145(1) and that the reports could not serve as the written notice of injury with respect
to MCL 500.3145(1), as that was not their intended purpose. The city also contended that after it
filed for bankruptcy in July 2013, the city took the position that no-fault PIP claims should be
treated as all other unsecured claims under the Bankruptcy Code, but the state disagreed with that
stance as a matter of public policy. The city asserted that its self-insurance on city vehicles had
expired on June 9, 2014. According to the city, after extensive negotiations between the city and
the state, a memorandum of understanding (MOU) was reached between the state and the city on
August 8, 2014. A key provision of the MOU, which was incorporated into a plan of adjustment
for purposes of bankruptcy proceedings, provided that the city would process no-fault PIP
claims. The MOU stated in pertinent part:

               All No-Fault Claims against the City, whether arising pre- or post-
       bankruptcy petition, must be handled and paid by the City in full (if determined
       valid) in the ordinary course of business. The City will amend its Plan for the
       Adjustment of Debts to reflect its intention to pay 100% of the determined value
       of all No-Fault Claims, as follows:

               From and after the Effective Date, the City will continue to administer
       (either directly or through a third party administrator) and pay valid prepetition
       Claims for liabilities with respect to which the City is required to maintain
       insurance coverage pursuant to MCL § 600.8101 in connection with the operation
       of the City’s motor vehicles, as follows: (1) Claims for personal protection
       benefits as provided by MCL § 500.3107 and MCL § 500.3108, for which
       insurance coverage is required by MCL § 500.3101(1), shall be paid in full, to the
       extent valid, provided, however, that the City will not be liable for or pay interest
       or attorneys’ fees under MCL § 500.3142 or MCL § 500.3148 on prepetition
       Claims for personal protection benefits . . . . [6]  The record contains two


6
  In In re City of Detroit, 548 B.R. 748, 756-757 (Bankr ED Mich, 2016), the bankruptcy court
indicated as follows:


                                                -4-
       certificates from the Department of Insurance and Financial Services indicating
       that the city qualified as a self-insurer as to all vehicles owned or registered by the
       city. The first certificate covers the period of June 9, 2013, to June 9, 2014, and
       the second certificate covers the period of August 9, 2014, to June 9, 2014,
       reflecting a two-month lapse in which the city was apparently not self-insured,
       which lapse ended with the execution of the MOU.
        On September 10, 2015, the trial court held a hearing on the city’s motion for summary
disposition. Ruling from the bench in cursory fashion, after cutting off plaintiff’s counsel mid-
argument shortly after he begun, the trial court stated:

               I’m granting the motion for summary disposition. The notice to the City
       should have been made – it was made previously in her other accident.[7] The two
       reports that were made to the police department and the transit department do not
       serve as notice to the City that a person is making a claim for no-fault benefits. At
       most, I think it gives the City a potential – a notice of potential claims. So I’m
       granting the motion for summary disposition.

The trial court did not specifically address the bankruptcy component of plaintiff’s argument,
and the logic of the court’s observation that the reports gave the city “a notice of potential
claims” escapes us, considering that summary disposition was granted in favor of the city.

        An order granting the city’s motion for summary disposition for the reasons stated on the
record was entered on September 18, 2015, and on November 5, 2015, the court denied
plaintiff’s motion for reconsideration. In plaintiff’s motion for reconsideration, she flushed out
her bankruptcy argument, contending that, pursuant to 11 USC 108(c), the automatic stay had


               Over 300 first party no-fault claims for personal protection benefits were
       filed against the City in this bankruptcy case, relating to accidents that occurred
       prior to the July 18, 2013 petition date. After negotiating with the State of
       Michigan over how to treat these claims while maintaining the ability to self-
       insure its vehicles, the City agreed to pay 100% of the personal protection benefits
       for “valid prepetition Claims,” but the State agreed to allow the City to forego
       payment of interest or attorney fees for any overdue payments on these claims
       normally required by [statute] . . . . The settlement was incorporated into the
       City's confirmed Plan [in Article IV, § S, pp 62-63].

       The bankruptcy court noted that the confirmed Chapter 9 plan was entitled the “Eighth
Amended Plan for the Adjustment of Debts, which was confirmed on November 12, 2014[,]”
and “became effective on December 10, 2014.” Id. at 751.
7
 A few years earlier, plaintiff had settled a claim with the city for no-fault benefits in the amount
of $18,000 relative to another accident, and part of her action here included an assertion that her
preexisting injuries were exacerbated by the bus accident.



                                                -5-
tolled the one-year statute of limitations in MCL 500.3145(1), rendering her action timely.
Plaintiff appeals as of right.

        We review de novo a trial court’s ruling on a motion for summary disposition, as well as
issues of statutory construction and other questions of law. Devillers v Auto Club Ins Ass’n, 473
Mich. 562, 566-567; 702 NW2d 539 (2005). Summary disposition is appropriate under MCR
2.116(C)(7) when an action is barred by a “statute of limitations.”8 MCL 500.3145(1) provides:

               An action for recovery of personal protection insurance benefits payable
       under this chapter for accidental bodily injury may not be commenced later than 1
       year after the date of the accident causing the injury unless written notice of injury
       as provided herein has been given to the insurer within 1 year after the accident or
       unless the insurer has previously made a payment of personal protection insurance
       benefits for the injury. If the notice has been given or a payment has been made,
       the action may be commenced at any time within 1 year after the most recent
       allowable expense, work loss or survivor's loss has been incurred. However, the
       claimant may not recover benefits for any portion of the loss incurred more than 1
       year before the date on which the action was commenced. The notice of injury
       required by this subsection may be given to the insurer or any of its authorized
       agents by a person claiming to be entitled to benefits therefor, or by someone in
       his behalf. The notice shall give the name and address of the claimant and indicate
       in ordinary language the name of the person injured and the time, place and nature
       of his injury.

       In Devillers, 473 Mich. at 574, the Michigan Supreme Court summarized MCL
500.3145(1), observing:

              [Section] 3145(1) contains two limitations on the time for filing suit and
       one limitation on the period for which benefits may be recovered:


8
  In RDM Holdings, Ltd v Continental Plastics Co, 281 Mich. App. 678, 687; 762 NW2d 529
(2008), this Court noted the general principles applicable to motions brought under MCR
2.116(C)(7):

               Under MCR 2.116(C)(7) . . ., this Court must consider not only the
       pleadings, but also any affidavits, depositions, admissions, or other documentary
       evidence filed or submitted by the parties. The contents of the complaint must be
       accepted as true unless contradicted by the documentary evidence. This Court
       must consider the documentary evidence in a light most favorable to the
       nonmoving party. If there is no factual dispute, whether a plaintiff's claim is
       barred under a principle set forth in MCR 2.116(C)(7) is a question of law for the
       court to decide. If a factual dispute exists, however, summary disposition is not
       appropriate. [Citations omitted.]



                                                -6-
               “(1) An action for personal protection insurance [PIP] benefits must be
       commenced not later than one year after the date of accident, unless the insured
       gives written notice of injury or the insurer previously paid [PIP] benefits for the
       injury.

            (2) If notice has been given or payment has been made, the action may be
       commenced at any time within one year after the most recent loss was incurred.

            (3) Recovery is limited to losses incurred during the one year preceding
       commencement of the action.”

               Thus, although a no-fault action to recover PIP benefits may be filed more
       than one year after the accident and more than one year after a particular loss has
       been incurred (provided that notice of injury has been given to the insurer or the
       insurer has previously paid PIP benefits for the injury), § 3145(1) nevertheless
       limits recovery in that action to those losses incurred within the one year
       preceding the filing of the action. [Citations omitted; alterations in original.]

        Examining the notice-of-injury provision in MCL 500.3145(1), our Supreme Court in
Welton v Carriers Ins Co, 421 Mich. 571, 579; 365 NW2d 170 (1984), overruled on other
grounds by Devillers, 473 Mich. 562 (rejecting application of judicial tolling doctrine to statute),
stated:

               Notice of injury simply informs the insurer of “the name and address of
       the claimant,” “the name of the person injured and the time, place and nature of
       his injury.” MCL 500.3145(1). Until a specific claim is made, an insurer has no
       way of knowing what expenses have been incurred, whether those expenses are
       covered losses and, indeed, whether the insured will file a claim at all. It is
       therefore illogical to expect the insurer to formally “deny” an as yet unperfected
       claim.

        In Perkovic v Zurich American Ins Co, 312 Mich. App. 244; 876 NW2d 839 (2015), a
custodian of records with a medical center sent the injured plaintiff’s medical records and a
medical bill for services to the defendant no-fault insurer, and the documents contained all of the
information outlined in MCL 500.3145(1) with regard to a notice of injury. The Perkovic panel,
however, concluded that the medical records and bill did not suffice for purposes of satisfying
the notice-of-injury provision in MCL 500.3145(1), ruling as follows after an exhaustive review
of precedent:

               In this case, . . . no letter or written notice form was sent that would alert
       defendant to the possible pendency of a no-fault claim. Rather, the medical bill
       and medical records were sent to defendant without any indication of a possible
       claim. In fact, according to [the custodian], the bill and records were sent for the
       purpose of obtaining payment. This notice of injury, which was unrelated to a
       possible claim for no-fault benefits, did not trigger defendant's investigative
       procedures or advise defendant of the need to appropriate funds for settlement.


                                                -7-
       Similar to the death certificate in Heikkinen [v Aetna Cas & Surety Co, 124 Mich
       App 459, 464; 335 NW2d 3 (1983)], the medical bill and medical records,
       although sufficient in content, did not fulfill the purposes of the statute.
       Accordingly, plaintiff did not provide sufficient notice pursuant to MCL
       500.3145(1), and the trial court properly granted summary disposition in favor of
       defendant. [Perkovic, 312 Mich. App. at 258 (citation omitted).]

      We note that our Supreme Court in Perkovic scheduled oral argument to determine
whether to grant the plaintiff’s application for leave to appeal, directing the parties to address
“whether the plaintiff, or someone in his behalf, satisfied the notice requirements of MCL
500.3145(1).” Perkovic v Zurich American Ins Co, 499 Mich. 935; 878 NW2d 885 (2016). Oral
argument was held in December 2016, and a ruling is pending.

        Here, the city itself, through its own investigation, generated the document containing the
information specified in the notice-of-injury provision in MCL 500.3145(1), as opposed to the
information flowing to the insurer from a third party, which was the case in Perkovic. However,
under the analysis and reasoning in Perkovic, the city’s investigation report cannot be viewed as
alerting the city of the possible pendency of a no-fault claim by plaintiff. If receipt by an insurer
of medical records and bills containing information concerning an injured person’s name and
address and the time, place, and nature of the injury does not suffice as being indicative of a
possible claim, we do not see how the investigation report in this case can be deemed to satisfy
MCL 500.3145(1). Preparation of the investigation report was a perfunctory procedural exercise
undertaken by the city, absent any express reference in the document to insurance, policies, or
possible no-fault claims. The context in which the investigation report was prepared did not
necessarily suggest that no-fault claims were on the horizon with respect to all of those
individuals identified in the report as having been injured. Some of those injured may have had
their own personal no-fault insurance policies, which would have placed the city’s coverage
second in priority. See MCL 500.3114(1) and (2). And plaintiff, herself or through counsel, did
not supply any timely written communication about the accident to the city, let alone timely
correspondence indicating a possible no-fault claim. While we question whether the analysis in
Perkovic requiring written notification of a possible claim, going beyond the insurer’s mere
receipt of the information outlined in MCL 500.3145(1), is consistent with the plain language of
the statute, the opinion is binding and must be followed by this panel. MCR 7.215(J)(1).9 In
sum, pursuant to governing law, we hold that plaintiff was not entitled to utilize the notice-of-
injury provision in MCL 500.3145(1) in her effort to avoid the standard one-year limitations
period.




9
  A sound argument can be made that an insurer who obtains written information that an insured
was injured in an accident, listing the insured’s name and address and the time, place, and nature
of the injury, has necessarily received notice of a possible claim. Additionally, the notice-of-
injury provision in MCL 500.3145(1) does not expressly state that the written notice must alert
the insurer of a possible claim.



                                                -8-
        Turning to the bankruptcy issue, we first reiterate the timeline of events: (1) the bus
accident occurred on June 11, 2013; (2) on July 18, 2013, the city filed for bankruptcy under
Chapter 9 of the Bankruptcy Code, 11 USC 109(c); (3) plaintiff submitted an application for PIP
benefits, dated June 2, 2014, to the MACF; (4) the city’s certificate qualifying it as a self-insurer
relative to city vehicles expired on June 9, 2014; (5) by correspondence dated July 16, 2014,
plaintiff was informed by the MACF that her claim was denied; (6) on August 8, 2014, the MOU
between the city and the state regarding the city’s agreement to process no-fault claims was
executed; (7) the city again became certified as a self-insurer in regard to city vehicles on August
9, 2014; (8) plaintiff submitted a claim for PIP benefits to the city on October 6, 2014, via email
by her attorney using the old MACF application; (9) on November 12, 2014, the bankruptcy
court confirmed the city’s plan of adjustment that incorporated the MOU; (10) the confirmed
plan of adjustment became effective on December 10, 2014; and (11) on December 22, 2014,
plaintiff filed her lawsuit against the city.

       11 USC 362 provides in relevant part:

               (a) Except as provided in subsection (b) of this section [inapplicable], a
       petition filed under section 301, 302, or 303 of this title . . . operates as a stay,
       applicable to all entities, of--

               (1) the commencement or continuation, including the issuance or
       employment of process, of a judicial, administrative, or other action or proceeding
       against the debtor that was or could have been commenced before the
       commencement of the case under this title, or to recover a claim against the
       debtor that arose before the commencement of the case under this title;

                                               ***

              (6) any act to collect, assess, or recover a claim against the debtor that
       arose before the commencement of the case under this title[.]

      And with respect to bankruptcy petitions filed under chapter 9 of the Bankruptcy Code,
11 USC 922 provides in pertinent part:

               (a) A petition filed under this chapter operates as a stay, in addition to the
       stay provided by section 362 of this title, applicable to all entities, of--

               (1) the commencement or continuation, including the issuance or
       employment of process, of a judicial, administrative, or other action or proceeding
       against an officer or inhabitant of the debtor that seeks to enforce a claim against
       the debtor[.]

        “[A]ctions taken in violation of the stay are invalid and voidable and shall be voided
absent limited equitable circumstances.” Easley v Pettibone Mich Corp, 990 F2d 905, 911 (CA
6, 1993). Accordingly, when the city filed its petition for Chapter 9 bankruptcy protection on
July 18, 2013, a little more than a month after the accident, an automatic stay went into effect
under 11 USC 362 and 922. 11 USC 108(c) provides:

                                                -9-
              Except as provided in section 524 [discharges] of this title, if applicable
       nonbankruptcy law . . . fixes a period for commencing or continuing a civil action
       in a court other than a bankruptcy court on a claim against the debtor, . . . and
       such period has not expired before the date of the filing of the petition, then such
       period does not expire until the later of--

              (1) the end of such period, including any suspension of such period
       occurring on or after the commencement of the case; or

              (2) 30 days after notice of the termination or expiration of the stay
       under section 362 [or] 922 . . . of this title, as the case may be, with respect to
       such claim.

       In Ashby v Byrnes, 251 Mich. App. 537, 542-543; 651 NW2d 922 (2002), overruled in part
on other grounds by Mayberry v Gen Orthopedics, PC, 474 Mich. 1; 704 NW2d 69 (2005), this
Court examined and construed the language in 11 USC 108(c), ruling as follows:

               Here, the language of the statute is clear and unambiguous. Plaintiffs had
       two years under the “applicable nonbankruptcy law,” i.e., the Michigan statute of
       limitations, to file their medical malpractice claim. That period ended “on or after
       the commencement of the [bankruptcy] case,” during the pendency of that case,
       on October 26, 1997. Thus, under subsection 108(c)(2), plaintiffs were provided a
       thirty-day grace period to file their medical malpractice claim after the lifting of
       the automatic stay of bankruptcy.

                We find plaintiffs' argument that the bankruptcy stay itself tolls the
       Michigan period of limitation to be inconsistent with the language of 11 USC
       108(c). The main clause of that section clearly indicates that “applicable
       nonbankruptcy law” must be the source of a “period for commencing . . . a civil
       action” in order for the section to apply. We conclude that, consistent with that
       directive, questions regarding whether “any suspension of such period” has
       occurred under 11 USC 108(c)(1) must similarly be determined using applicable
       nonbankruptcy law. As an example, the period of limitation for malpractice
       actions may be tolled as a result of the prefiling notice provisions. In such
       instances, 11 USC 108(c)(1) allows an action to be filed after a bankruptcy stay is
       lifted, if, as a result of the suspension of the running of the statutory period of
       limitation pursuant to state law, the period of limitation has not expired when the
       stay is lifted. Alternatively, 11 USC 108(c)(2) provides that, regardless of the
       expiration during the bankruptcy stay of a limitation period fixed by any statute of
       limitation or similar nonbankruptcy law, order or agreement, claimants have thirty
       days from the termination of that stay to bring an action. [Citations omitted.]

         Here, as indicated earlier, MCL 500.3145(1) actually contains two limitations periods –
(1) a straightforward one-year statute of limitations running from the date of the accident and (2),
where a timely notice of injury was submitted or a PIP payment was actually made, a one-year
statute of limitations running from the date of the most recent loss. Devillers, 473 Mich. at 574.


                                               -10-
Plaintiff solely argues that 11 USC 108(c)(2) (allowing a lawsuit to be filed within “30 days after
notice of the termination or expiration of the stay”) applies in connection with the one-year
limitations period running from the date of the accident, thereby rendering her December 2014
lawsuit timely.10 Plaintiff, however, does not offer a date, nor supporting evidence, showing
when the automatic stay was terminated or expired in the city’s bankruptcy case. Instead,
plaintiff contends that the city failed to present documentary evidence that plaintiff’s complaint
was filed more than 30 days after the automatic stay had terminated or expired. However, the
city submitted documentary evidence to support its summary disposition motion under MCR
2.116(C)(7), and plaintiff’s bankruptcy theory under 11 USC 108(c) was not raised until her
motion for reconsideration, so there was never any need for the city to supply evidence on the
issue of the 30-day period set forth in 11 USC 108(c)(2).11 The city’s appellate argument on the
bankruptcy issue is extremely cursory. The city simply claims that it was self-insured on the
date that plaintiff submitted her no-fault application to the MACF; consequently, 11 USC 108(c)
is inapplicable. Perhaps the city is maintaining that, regardless of the bankruptcy, plaintiff could
have submitted a timely no-fault application to the city itself on the date that plaintiff filed one
with the MACF. A major problem in this appeal is the woefully inadequate discussion by both
parties concerning the bankruptcy’s impact on this case.

        Although the MOU and the dates on which it was executed, incorporated into the plan of
adjustment, confirmed, and became effective for purposes of the bankruptcy proceedings may
perhaps have a bearing on the analysis of 11 USC 108(c)(2) and the 30-day period relative to the
date that plaintiff filed her complaint, plaintiff fails to develop any argument on the matter.12 In
Mudge v Macomb Co, 458 Mich. 87, 105; 580 NW2d 845 (1998), our Supreme Court stated:



10
   It is clear that this one-year period ended after the commencement of the bankruptcy case and
during the pendency of that case. 11 USC 108(c); Ashby, 251 Mich. App. at 542-543. We note
that, in regard to the second statute of limitations in MCL 500.3145(1) predicated on a notice of
injury, which is not being argued for purposes of 11 USC 108(c), plaintiff never provided the
date of the most recent loss from which to start the one-year limitations period, making it
impossible to determine when that limitations period would have elapsed, assuming a proper
notice.
11
   An issue raised for the first time in a motion for reconsideration is not properly preserved for
appellate review, thereby serving as another basis to reject plaintiff’s bankruptcy argument in
this case. Vushaj v Farm Bureau Gen Ins Co of Mich, 284 Mich. App. 513, 519; 773 NW2d 758
(2009).
12
   Plaintiff’s complaint was filed on December 22, 2014, which was more than 30 days after the
MOU was executed and incorporated into the plan of adjustment, as well as more than 30 days
after the plan of adjustment was confirmed by the bankruptcy court, but the complaint was filed
within 30 days of the bankruptcy court making the plan of adjustment effective. Again, 11 USC
108(c)(2) speaks of “termination or expiration of the stay,” and plaintiff has not attempted to
connect the MOU to termination or expiration of the stay with respect to no-fault suits against
the city.


                                               -11-
               “It is not enough for an appellant in his brief simply to announce a
       position or assert an error and then leave it up to this Court to discover and
       rationalize the basis for his claims, or unravel and elaborate for him his
       arguments, and then search for authority either to sustain or reject his position.
       The appellant himself must first adequately prime the pump; only then does the
       appellate well begin to flow.” [Citation omitted.]

       Accordingly, plaintiff’s inadequately-briefed argument concerning the automatic stay and
11 USC 108(c)(2) has effectively been waived. Furthermore, we note the following statement by
the bankruptcy court in In re City of Detroit, 548 B.R. 748, 751 (Bankr ED Mich, 2016):

              [T]he City's liability on pre-petition claims was discharged when the Plan
       was confirmed on November 12, 2014, and became effective on December 10,
       2014. Claimants holding pre-petition claims are enjoined from pursuing a
       recovery beyond what is provided for in the Plan.

         As noted earlier in this opinion in the context of a supplemental summary disposition
brief filed by the city, plaintiff failed to file a proof of claim in the bankruptcy court, leaving us
to question whether, regardless of 11 USC 108(c), any claim that plaintiff may have held against
the city was lost in bankruptcy and cannot be pursued. The city has not renewed this argument
on appeal. We do not know the answer to our question, and plaintiff certainly has not explored
the issue or supplied an answer. Indeed, it is unclear whether the city was actually rejecting
notices of injury or refusing to process no-fault applications following its bankruptcy filing or
whether any court actions for PIP benefits were being challenged by the city on the basis of the
automatic stay. Again, plaintiff’s appeal with respect to the bankruptcy issue has not been
adequately and properly developed, resulting in a waiver of the issue.

     Affirmed. Having fully prevailed on appeal, the city is awarded taxable costs under
MCR 7.219.



                                                              /s/ Michael J. Kelly
                                                              /s/ William B. Murphy
                                                              /s/ Amy Ronayne Krause




                                                -12-